REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on August 8th, 2022, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 5, 6, 8, 10, 12, 14, 16, 18-24, and 28-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on August 8th, 2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claim 5, the closest prior art is Kurtz et al. (US 2007/0239232 A1).
Regarding claim 5, Kurtz teaches a system for analyzing a sample, comprising: 
	a sample card; 
	a planar-area-light source device; and 
	an imager comprising an image sensor and a lens, 
	wherein the planar-area-light source comprises: 
	(i) a light extraction plate having a surface comprising a light scattering structure; and 
	(ii) a side-emitting optical fiber comprising a light emitting sidewall; 
	wherein the side-emitting optical fiber extends laterally across the light extraction plate, a portion of the light emitting sidewall is positioned within the light extraction plate and is configured to emit light into the light extraction plate; 
	wherein the light scattering structure extracts light from inside of the light extraction plate to outside of the light extraction plate; and 
	wherein the imager images the sample.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 5 recited together in combination with the totality of particular features/limitations recited therein, including wherein the sample card comprises: a first plate and a second plate that sandwich a sample, between the two plates, into a thin layer of a thickness of 200 µm or less, and wherein the sample contains or is suspected of containing an analyte, wherein the sample card is positioned in parallel with the light extraction plate, such that the light emitted from the light extraction plate uniformly illuminates a surface area of the sample card.

Regarding claim 6, 8, 10, 12, 14, 16, 18-24, and 28-54, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872